                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
                                                                     DOC #:
UNITED STATES DISTRICT COURT
                                                                     DATE FILED: 2/5/2020
SOUTHERN DISTRICT OF NEW YORK

 JOHN BRITO,

                                Petitioner,                        19-CV-4197 (VEC)

                    -against-                                          ORDER

 WILLIAM F. KEYSER,

                                Respondent.

VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 16, 2020 Magistrate Judge Gorenstein issued a Report and

Recommendation, recommending that Mr. Brito’s petition for a writ of habeas corpus be denied,

Dkt. 17;

       WHEREAS on February 4, 2020 the copy of the Report and Recommendation that was

mailed to Petitioner at Sullivan Correctional Facility was returned unopened and marked “Return

to Sender No Such Number, Unable to Forward…Released”;

       IT IS HEREBY ORDERED: No later than February 12, 2020, the Government must

submit a letter providing Mr. Brito’s current address, if known.




       SO ORDERED.

 Dated:    February 5, 2020
           New York, New York

                                                               VALERIE CAPRONI
                                                             United States District Judge
